Citation Nr: 0625000	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for chronic pansinusitis 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to October 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's chronic sinus condition manifests with 
tenderness around the orbital bones, greater on the right 
than left, and complaints of chronic nasal crusting, daily 
yellow nasal discharge, with no evidence of polyps, purulent 
secretions, swelling, or history of endoscopic sinus surgery.


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
chronic pansinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6510 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all elements of an increased rating claim: veteran status, 
existence of a service-connected disability, degree of 
disability, and effective date of the disability rating 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA.  Thus, preadjudication notice could 
not be provided.  Such notice was provided in a November 2004 
letter to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The case 
was thereafter readjudicated in May and June 2005.  VCAA 
notice was also provided in a June 2002 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, both private and VA.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for an increased rating, any question related 
to an effective date to be assigned is rendered moot.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The veteran asserts that his pansinusitis should be rated at 
the maximum evaluation of 50 percent, as he experiences 
constant severe discomfort from headaches, nasal drip, 
soreness of cheeks, fevers, and sleep difficulty secondary to 
congestion.  The Board finds that the competent medical 
evidence of record shows his chronic pansinusitis does not 
meet or nearly approximate the criteria for a rating in 
excess of 30 percent.  38 C.F.R. §§ 4.3, 4.7.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Initially, the Board notes the erroneous statement in the 
Statement of the Case to the effect that the rating criteria 
changed while the veteran's claim was pending.  The rating 
criteria for respiratory disorders rated under the 6500, 
6600, 6700, and 6800 Diagnostic Code series were changed, 
effective October 7, 1996.  The veteran's claim was received 
by the RO in June 1999.  Thus, only the current criteria are 
applicable to his claim.

The applicable rating criteria for the veteran's sinusitis 
provides that a 10 percent evaluation is warranted for one or 
two incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent evaluation is required when there 
are three or more incapacitating episodes of sinusitis per 
year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6510.

The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514.

In light of the fact that the veteran is currently rated at 
30 percent, the salient issue is the nature of the surgical 
procedure he underwent and the number of procedures.  The 
December 1995 operation report reflects that the veteran 
underwent a septoplasty and cautery of inferior turbinates, 
bilaterally, for a deviated nasal septum and hypertrophied 
inferior turbinates, bilaterally.  The report reflects no 
finding, comment, or other indication that the procedure was 
considered radical sinus surgery.  Neither does the report 
reflect any finding of osteomyelitis.

The alternative symptoms which meet or approximate a 50 
percent rating include near constant sinusitis, characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Diagnostic Code 6510.  The veteran's VA and private treatment 
records for the period 1999 to 2005 reflect that he has 
reported complaints of headaches, pain, purulent discharge, 
and crusting.  Examinations have confirmed tenderness and 
obstruction, but the severity of his changes have generally 
been assessed as mild, although a November 2001 private 
report noted treatment for severe sinusitis at that time, 
requiring doxycycline and prednisone for a 10 to 30 day 
period. 

An October 2001 VA examination noted that the veteran's nose 
was status post septoplasty.  There was mild anterior nasal 
crusting, but distally the nose was clear without pus, 
polyps, or crusting.  CT scan from May 2000 showed some 
mucosal thickening of the right maxillary sinus, but 
otherwise no significant pathology.  Collapse of the nasal 
valves accounted for nasal congestion.  The examiner stated 
there was no evidence of active sinusitis and the CT scan 
finding indicated no significant chronic sinusitis.

The May 2003 VA examination report reflects that the veteran 
reported that he had been treated for infection on two 
occasions during the prior two to three years.  Examination 
revealed the veteran to be fatigued and sleepy.  There was 
some collapse of the lateral nasal ala and tenderness over 
the frontal and maxillary areas, which on a scale of 1 to 10, 
the veteran assessed as 5-6/10.  The oropharyngeal mucosa was 
normal, and no unusual masses were palpable in the neck.  A 
CT scan of the paranasal sinus showed mild mucoperiosteal 
changes in the sphenoid and maxillary antra without changes 
of acute sinusitis.  The ostial meatal units were patent.  
The examiner observed that the findings were consistent with 
chronic maxillary and sphenoid sinusitis, and the changes 
were of a mild degree.  There were also changes of the 
anterior ethmoid cells of a mild to moderate degree.  The 
examiner noted the veteran has not been incapacitated by his 
sinusitis nor has he been hospitalized for it.  The examiner 
also noted the veteran had been treated for two sinus 
infections in the past tow to three years, but takes maximal 
levels of Tylenol for pain relief every day.

The June 2004 VA examination report reflects that the veteran 
reported being treated for an infection on one occasion 
during the prior year.  Examination revealed collapse of the 
nasal valves and tenderness around the orbital bones, greater 
on the right than the left, without swelling, and no polyps 
or evidence of purulent secretions in the nose.

The private and VA treatment records associated with the 
claims file are consistent with the findings of the 2003 and 
2004 examinations.  The VA outpatient records reflect that, 
at some routine visits his sinus symptoms were active, such 
as in November 2001, and at others only mild tenderness was 
noted.  They do, however, show that the veteran's symptoms 
are chronic.

In his substantive appeal, the veteran questioned the medical 
assessments of the severity of his crusting, indicated his 
disagreement with some of the medical findings, such as his 
symptoms involve an environmental factor rather than sinus, 
and that he thought his surgery was related to his sinus and 
not just his nose.

The veteran's current rating of 30 percent addresses his 
crusting.  The severity of the crusting is immaterial.  See 
Diagnostic Code 6510.  The Board notes his disagreement with 
the assessment of the medical professionals who have treated 
and examined him, but there is no showing that he has any 
medical training.  Lay persons may relate symptoms they 
observed, but they may not render an opinion on matters which 
require medical knowledge, such as the underlying condition 
which is causing the symptoms observed.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998). (1992).

Following a review of all of the evidence, the Board finds 
that his symptomatology does not more nearly approximate the 
criteria for a higher rating.  38 C.F.R. §§ 4.3, 4.7, 4.87, 
Diagnostic Code 6510.

The preponderance of the competent medical evidence of record 
shows that the veteran's pansinusitis does not meet or 
approximate the higher, maximum, 50 percent rating as, even 
assuming his sinusitis to be near constant rather than 
chronic, he has not undergone a radical surgical procedure on 
his sinuses.  Further, there is no medical evidence of 
osteomyelitis.  Neither is there evidence of repeated 
surgeries for his sinus, even considering for the sake of 
argument the contention that his septoplasty constitutes 
surgery to his sinus.  The veteran's symptomatology falls 
squarely within the parameters of the 30 percent rating 
criteria.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's chronic pansinusitis, status post-
operative, more nearly approximates a 30 percent evaluation.  
38 C.F.R. §§ 4.3, 4.7, 4.87, Diagnostic Code 6510.

There is nothing in the record to distinguish this case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned 30 percent schedular 
rating has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected pansinusitis 
condition.  See 38 C.F.R. § 4.1.  In addition, there is no 
evidence revealing frequent periods of hospitalization.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

Entitlement to an increased rating for chronic pansinusitis 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


